Citation Nr: 1216170	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  10-18 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement for medical services provided at the Smyth County Community Hospital on April 27, 2009.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Mountain Home, Tennessee.

In August 2011, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran reported to the emergency room on April 27, 2009 at the Smyth County Community Hospital with complaints of right-sided lung pain and a productive cough for the past week; it was determined that he had bronchitis.

2.  Services rendered to the Veteran on April 27, 2009 at the Smyth County Community Hospital (a non-VA medical facility) were not authorized in advance.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of medical services provided at the Smyth County Community Hospital on April 27, 2009 have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.120, 17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  

In this case, in a July 2009 letter the VAMC advised the Veteran that the evidence needed to substantiate his claim would be evidence tending to show that services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health and that VA facilities were not feasibly available to provide the care.  The letter also notified the Veteran that VA had a duty to assist him in obtaining evidence necessary to substantiate his claim.  

The Veteran was an active participant in the claims process by submitting argument and evidence.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54 (2011); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

VA is authorized to reimburse veterans for emergency medical treatment by two statutes - 38 U.S.C. § 1725 and 38 U.S.C. § 1728.  The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary, (A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until (i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1); see also 38 U.S.C.A. § 1728(c) (stating that the term "emergency treatment" has the meaning given such term in section 1725(f)(1)).

Under 38 U.S.C.A. § 1728, generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that three criteria are met:

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and

(b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

38 C.F.R. § 17.120 (2011).

Failure to satisfy any of the three criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility under 38 U.S.C.A. § 1728.  Hayes v. Brown, 6 Vet. App. 66, 69 (1993); see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), (citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995)).

Although the Board has also considered the Veteran's eligibility under 38 U.S.C.A. § 1725, this regulation applies to medical expenses not eligible for payment or reimbursement under 38 U.S.C.A. § 1725.  See 38 U.S.C.A. § 1725(b)(3)(D).  As discussed below, the Veteran is eligible (but not entitled) to reimbursement under 38 U.S.C.A. § 1728.  Further, this appeal revolves around whether the treatment was for a emergency treatment.  As indicated above, the meaning of a emergency treatment is identical under both statutes and entitlement is not established under either statute when it is determined that the treatment was for non-emergency treatment.  Thus, in this case, a denial under one statute would result is a denial under the other statute.

The Veteran is in receipt of a permanent and total disability rating for VA purposes.  Therefore, 38 U.S.C.A. § 1728 is for consideration in this case.  In this case, the Veteran reported to the emergency room on April 27, 2009 at the Smyth County Community Hospital with complaints of right-sided lung pain and a productive cough for the past week.  On triage, the Veteran's condition was assessed as non-urgent.  The Veteran thought he had pneumonia.  He was diagnosed as having bronchitis.  

Regarding the hospital visit in April 2009, the Veteran argues that he could not drive four hours to the nearest VAMC in his physical and mental condition at that time.  He reports that he could hardly get out of bed or walk to the bathroom.  During his hearing, the Veteran testified that he got sick for 2 or 3 days and thought he had a virus that was going around.  Board Hearing Tr. at 3.  According to the Veteran, "[t]he day that it hit me bad I got so weak my wife had to help me to get to the bathroom."  Board Hearing Tr. at 3.  He reported having trouble breathing if he laid down, so he spent the night sitting in his recliner.  Board Hearing Tr. at 3.  The next day he went to the hospital.  

In support of his claim the Veteran has submitted a letter from his wife, who identifies herself as a registered nurse.  According to the Veteran's wife, his lack of oxygen intake and shortness of breath were a danger to his health and even life.  She explained that he was having trouble breathing and was extremely weak.  She also noted that panic causes breathing to become more erratic and difficult and that due to the Veteran's posttraumatic stress disorder his panic is intensified greatly on occasions such as this.  

A VA physician reviewed the file in August 2009 and December 2009 and denied reimbursement.  According to the physician, the non-VA medical records from April 27, 2009 describe a non-life threatening illness with mild fever and stable vital signs, which would allow for time to safely travel to the VA for care.  In his report he noted that the closest VAMC was approximately 60 miles away.  The physician also noted that the Veteran delayed several days before presenting for treatment.  

The Veteran does not allege and the evidence does not suggest that the Veteran obtained preauthorization for the non-VA treatment at issue.  Thus, the Board finds that the Services rendered to the Veteran on April 27, 2009 at the Smyth County Community Hospital (a non-VA medical facility) were not authorized in advance.  

Authorization for payment or reimbursement cannot be made unless the treatment was for an emergency.  See 38 U.S.C.A. §1728; see also 38 C.F.R. § 17.120.  When determining whether a Veteran sought emergency treatment, VA must consider whether a prudent layperson would reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health.  See 38 U.S.C.A. § 1725(f)(1); see also 38 U.S.C.A. § 1728(c) (stating that the term "emergency treatment" has the meaning given such term in section 1725(f)(1)).  

In this case, the Veteran and his wife report that he was feeling sick and weak and had trouble breathing, which caused him to report to a local emergency room.  The Board recognizes that the Veteran's wife reports that she is a registered nurse and in her opinion the situation was an emergency.  However, it is important to note that the hospital reports indicate that the Veteran had been feeling sick for days prior to seeking treatment and the Veteran testified that his symptoms had become worse the day before he sought treatment.  Board Hearing Tr. at 3.  While the Veteran certainly had reason for distress, the Veteran did not seek treatment when his symptomatology worsened.  Instead, he waited until the next day.  Such behavior in light of increased symptomatology supports a finding that a prudent lay person would not see the situation as being hazardous to life or health without immediate medical attention.

A finding that the situation was not an emergency is also supported by the evidence of the Veteran's condition upon presentation to the emergency room.  At that time his report of symptoms included right-sided lung pain and a productive cough for the past week.  He was triaged and found to be non-urgent (the choices on the form were emergent, urgent, and non-urgent).  Thus, the evidence at the time of the Veteran's presentation for treatment indicates that he was not in a state that required emergency treatment.  

Considering all of the evidence, the Board finds that in this situation a prudent layperson would not reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to payment or reimbursement for medical services provided at the Smyth County Community Hospital on April 27, 2009 is denied.  




____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


